Title: To Alexander Hamilton from William Lowder for the Board of Assessors of the Town of Boston, 14 July 1791
From: Lowder, William,Board of Assessors of the Town of Boston
To: Hamilton, Alexander



Boston, July 14, 1791.
Sir,

The assessors of the town of Boston are now apportioning a large tax on the inhabitants. Their duty obliges them to take every measure in order to ascertain the quantum of taxable property each citizen holds, that the assessment may be just, and the burthen equal. They have already ascertained the full amount of the property in trade, in such a manner as can scarcely fail of being right, by appealing to the public impost-office; this class of citizens, together with the industrious mechanics, have so long born the burthen of public taxes, without an equal aid, from the new funded interest, that they have become clamorous, and indeed unless the taxes are more equally distributed in future, will not be able to discharge their several assessments.
In relief, therefore, to this useful part of the community, we are called upon by every principle, to use every means to come to a true knowledge of the property of those citizens who live upon the interest of their monies in the public funds. For that purpose the committee of the assessors have officially waited upon Mr. Appleton here, and desired him to suffer them to inspect his books of loans: he has hitherto declined a compliance (or rather doubted his authority to comply) with their request. The object of the board in this request is as much with a design to do justice to the stock-holders, as the community at large; for should we be refused this reasonable request for the purpose of doing public equity, it will throw us into the disagreeable necessity of taxing the stock-holders according to their reputed property in the funds, which in very many instances may be greater than they really possess. We therefore should esteem it a particular favor in the Secretary of the Treasury to direct the loan commissioner here to expose the public books of loan to the inspection of the assessors of the town of Boston, whenever they shall officially think it necessary. Not doubting that so reasonable a request will be readily complied with. In behalf and by order of the assessors,
I have the honor to subscribe myself your most obedient and very humble servant,
William Lowder, Chairman.


P.S. Shall esteem it a favor to have an answer to this as soon as may be, as the business of this office must necessarily be at a stand until we hear from you.
To the hon. Alexander Hamilton, esquire, Secretary of the Treasury of the United States, Philadelphia.

